Citation Nr: 9918560	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disease, to 
include pleural plaques, due to asbestos exposure and/or 
secondary to the service-connected suppurativa hidradenitis 
folliculitis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema based upon inservice use of 
tobacco products and/or secondary to nicotine dependence 
acquired in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.W.


ATTORNEY FOR THE BOARD


C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO).  

The Board notes that it is deferring the determination of the 
issue of entitlement to service connection for a lung 
disorder to include pleural plaques as secondary to the 
service-connected suppurativa hidradenitis folliculitis until 
the development, as directed in the remand portion of this 
decision, is completed.  
 

FINDINGS OF FACT

1.  The veteran has provided competent evidence that he was 
exposed to asbestos in service, competent medical evidence 
demonstrating a current diagnosis of pleural plaques, and 
competent medical evidence of a nexus between the diagnosis 
of pleural plaques and exposure to asbestos.  

2.  The veteran has provided competent evidence that he used 
tobacco in service and after service, competent medical 
evidence demonstrating a current diagnosis of chronic 
obstructive pulmonary disease with emphysema, and competent 
medical evidence of a nexus between his chronic lung disease 
with emphysema and tobacco usage.    


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
lung disorder to include pleural plaques due to asbestos 
exposure is well-grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The claim for entitlement to service connection for 
chronic obstructive pulmonary disease with emphysema based 
upon inservice use of tobacco products and/or secondary to 
nicotine dependence acquired in service is well-grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in an August 1993 rating 
decision, the RO denied entitlement to service connection for 
a lung disorder due to asbestos exposure.  The veteran was 
notified of this determination in September 1993.  He filed a 
timely notice of disagreement, but he did not file a timely 
substantive appeal. 

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1993).  In this case, the 
August 1993 rating decision is final, as there was no timely 
appeal of the decision.

In a March 1996 rating decision, the RO denied the claim for 
entitlement to service connection for a lung disorder as 
secondary to asbestos and the service-connected hidradenitis 
folliculitis.  The Board notes that prior to the March 1996 
rating decision that is the subject of the current appeal, 
the RO apparently conceded that new and material evidence had 
been submitted to reopen the previously denied claim of 
entitlement to service connection for a lung disorder due to 
asbestos exposure, and the Board agrees with that 
determination.  Consequently, the Board will consider the 
issue of entitlement to service connection for a lung 
disorder due to exposure to asbestos on a de novo basis.    

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the appellant further in 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Analysis

Entitlement to Service Connection for a Lung Disorder 
Secondary to Exposure to Asbestos

There is no statute specifically dealing with asbestos and 
service-connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases which 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(hereinafter M21-1) (most recently revised on October 3, 
1997).  The VA must analyze the veteran's claim of 
entitlement to service connection for lung disease, to 
include pleural plaques, due to asbestos exposure under these 
guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

M21-1, Paragraph 7.21 provides that asbestos fibers may 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3.  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.  Some of the major occupations involving asbestos 
exposure include work in shipyards.  M21-1, Part VI, 
7.21(b)(1), p. 7-IV-3
(January 31, 1997).  There is a prevalence of asbestos-
related disease among shipyard workers since asbestos was 
used extensively in military ship construction.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). 

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
DVB Circular's claim-development procedures).  With these 
claims, the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 

In the present case, the Board finds that the claim for 
entitlement to service connection for a lung disorder to 
include pleural plaques due to asbestos exposure is well-
grounded.  38 U.S.C.A. § 5107 (West 1991). 

The veteran has presented credible evidence of exposure to 
asbestos during service.  At the hearing before the Board, 
the veteran stated that in service, he worked on a ship and 
was exposed to asbestos.  Hearing Transcript, hereinafter 
Tr., 3.  He indicated that his military occupational 
specialty was damage control, 3rd class.  Tr. 5.  He stated 
that he was exposed to asbestos from the steam lines and in 
the boiler room.  Tr. 5.  The veteran's DD 214 indicates that 
he was stationed on the USS Ashland.   

The veteran has presented competent medical evidence showing 
that he currently has a lung disorder.  An August 1996 
examination report by Dr. C.S.E. reflects a diagnosis of 
pleural plaque, benign.  It was noted that the veteran had 
minimal asbestos exposure.  

The veteran has also submitted competent medical evidence 
which medically links his current lung disorder to asbestos 
exposure.  A May 1986 medical screening test for asbestos 
exposure indicates that the veteran had bilateral 
diaphragmatic and pleural plaques probably due to asbestos 
exposure.  As noted above, the August 1996 examination report 
by Dr. C.S.E. reflects a diagnosis of pleural plaques and 
noted that the veteran had minimal asbestos exposure.  

In summary, the Board finds that the veteran has presented 
competent evidence establishing that he was exposed to 
asbestos in service, that he currently has a lung disorder, 
and a nexus between his current diagnosis of pleural plaques 
and exposure to asbestos.  Therefore, the veteran's claim is 
plausible and well grounded.  38 U.S.C.A. § 5107(a). 

Since the veteran met the initial burden of presenting 
evidence of a well-grounded claim, the VA has a duty to 
assist the veteran further in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.  The 
Board finds that additional clinical development is needed 
and such development is discussed in the Remand portion of 
this decision.  

Entitlement to Chronic Obstructive Pulmonary Disease with 
Emphysema as Secondary to Inservice Use of Tobacco Products 
and/or Secondary to Nicotine Dependence Acquired in Service

A precedential opinion by the VA General Counsel, [which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c) 
(West 1991 and Supp. 1999)], was prepared to clarify when 
entitlement to benefits may be awarded based upon in-service 
tobacco use.  This opinion determined that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty in the active military, naval, or air 
service.  VAOPGCPREC 2-93 (January 1993). 

The General Counsel issued a clarification of this opinion in 
June 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use which is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.  
VAOPGCPREC 2-93 (June 1993).  (Explanation of VAOPGCPREC 2-93 
dated January 1993). 

The determination of whether tobacco use constitutes willful 
misconduct for purposes of determining whether disability or 
death may be considered to have resulted from injury or 
disease incurred in line of duty depends upon whether the 
evidence in the particular case establishes that the veteran 
engaged in deliberate or intentional wrongdoing and either 
knew or intended the consequences of tobacco use or used 
tobacco with a wanton and reckless disregard of its probable 
consequences.  Tobacco use does not constitute drug abuse 
within the meaning of statutes providing that injury or 
disease will not be considered incurred in line of duty where 
it results from abuse of drugs.  The General Counsel opinion 
does not hold that a veteran can establish service connection 
for tobacco-related illness: (a) if the veteran was unaware 
of the risks of tobacco use while in service; or, (b) based 
upon the actions of the military services in making tobacco 
products available to service personnel.  Under the opinion, 
the veteran's awareness of smoking hazards relates only to 
the issue of willful misconduct.  The veteran must 
nonetheless establish that the injury or disease for which 
compensation is sought resulted from tobacco use in service.  
Id. 

With regard to the issue of secondary service connection, a 
recent precedential opinion by the VA General Counsel was 
issued to clarify when service connection may be granted for 
tobacco-related disability on the basis that such disability 
is secondary to nicotine dependence which arose from a 
veteran's tobacco use during service.  Specifically, the VA 
General Counsel found that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. § 
3.310(a), depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of particular 
claims.  The determination of whether a veteran is dependent 
on nicotine is a medical issue.  Additionally, on the issue 
of proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes may include sustained full remission of 
the service- related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  VAOPGCPREC 19-97 (May 1997). 

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997, memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97 (May 
1997). 

In a July 24, 1997 Letter from Acting VA Undersecretary of 
Benefits (USB Letter 20-97-14), the Acting VA Undersecretary 
for Benefits stated that nicotine dependence is a disease for 
VA compensation purposes and provided guidance for 
adjudicating tobacco cases.  

The Transportation Equity Act for the 21st Century, dated 
June 9, 1998, amended 38 U.S.C. §§ 1110 and 1131 to prohibit 
the payment of VA compensation for a disability resulting 
from the use of tobacco products.  The Internal Revenue 
Service Restructuring and Reform Act, dated July 22, 1988, 
struck out the provision in the Transportation Equity Act for 
the 21st Century which prohibited payment of compensation to 
veterans for disability which is a result of tobacco 
products, and added 38 U.S.C. § 1103 (West 1991 and Supp. 
1999), which prohibits service connection of death or 
disability on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during the 
veteran's active service.  The Internal Revenue Service 
Restructuring and Reform Act does not preclude service 
connection for disease or injury which became manifest during 
service or during an applicable presumptive period and is 
applicable only to claims filed after June 9, 1988.   

In the present case, the appellant filed the claim for 
entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema based upon inservice use of 
tobacco products and/or secondary to nicotine dependence 
acquired in service in November 1996.  Consequently, 
VAOPGCPREC 2-93 (June 1993) and VAOPGCPREC 19-97 (May 1997) 
apply, and 38 U.S.C.A. § 1103 is not applicable.   

The Board finds that the appellant has submitted a well-
grounded claim for entitlement to service connection for 
chronic obstructive pulmonary disease with emphysema as 
secondary to inservice use of tobacco products and/or 
secondary to nicotine dependence acquired in service.  

The veteran has submitted competent evidence in the form of 
lay testimony that he used tobacco products in service.  At 
the hearing before the Board in December 1998, the veteran 
stated, in essence, that he started to smoke tobacco while in 
service.  Hearing Transcript, hereinafter Tr., 3.  The 
veteran indicated that he smoked until 1994.  Tr. 7.  A June 
1992 VA examination report indicates that the veteran 
reported that he smoked one pack a day for twenty-five years.  
A January 1996 treatment record by Dr. C.S.E. reveals that 
the veteran reported smoking one pack a day for thirty-two 
years.  The Board finds that this is sufficient evidence that 
the veteran used tobacco in service.  The Board also points 
out that there is evidence of record which suggests that the 
veteran may have nicotine dependence.  An April 1989 
treatment record reflects a diagnosis, in pertinent part, of 
tobacco abuse.  It was noted that the veteran was trying to 
quit smoking and was using Nicorette.  

The Board finds that the veteran has submitted competent 
medical evidence that he currently has a lung disorder.  In 
an April 1998 statement, Dr. C.S.E. stated that the veteran 
had mild chronic obstructive pulmonary disease.  The 
treatment records by Dr. C.S.E. support this statement.  A 
January 1996 chest X-ray report indicates that the veteran 
had a chronic lung disease with emphysema in the upper lobes 
and fibrosis in the lower lobes.  

The Board also finds that the veteran has submitted competent 
medical evidence of a nexus between his current lung disorder 
and tobacco use.  The January 1996 chest X-ray indicates that 
the veteran's chronic lung disease with emphysema was 
consistent with chronic cigarette smoking.  

In summary, the Board finds that the veteran has presented 
competent evidence establishing that he used tobacco in 
service, that he currently has chronic obstructive pulmonary 
disease with emphysema, and that his current diagnosis of 
chronic lung disease with emphysema is medically related to 
tobacco use.  Therefore, the veteran's claim is plausible and 
well grounded.  38 U.S.C.A. § 5107(a). 

Since the veteran met the initial burden of presenting 
evidence of a well-grounded claim, the VA has a duty to 
assist the veteran further in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81-82.  The 
Board finds that additional clinical development is needed 
and such development is discussed in the Remand portion of 
this decision.  


ORDER

The claim for entitlement to service connection for a lung 
disorder, to include pleural plaques, due to exposure to 
asbestos is well-grounded.  

The claim for entitlement to service connection for chronic 
obstructive pulmonary disease with emphysema based upon 
inservice use of tobacco products and/or secondary to 
nicotine dependence acquired in service is well-grounded.  


REMAND

The Board has determined that further development is required 
before the issues on appeal can be decided on the merits.  As 
discussed above, the veteran met the initial burden of 
presenting evidence of a well-grounded claim for entitlement 
to service connection for a lung disorder, to include pleural 
plaques, due to asbestos.  Thus, the VA has a duty to assist 
the veteran further in the development of this claim.  
38 U.S.C.A. § 5107(a).  

The Board finds that the RO must develop this claim pursuant 
to the guidelines set forth in VA Adjudication Procedure 
Manual, M21-1, part VI, para. 7.21.  Pursuant to these 
guidelines, the RO must determine whether or not the 
veteran's military records demonstrate evidence of asbestos 
exposure during service, develop whether or not there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  As noted above, the veteran reported that he worked 
on ships in service and was exposed to asbestos.  The Board 
notes that the RO should attempt to obtain copies of the 
veteran's service personnel records which document his 
military occupational specialty and duty assignments.  The RO 
also should also request the veteran to provide a history of 
his pre-service and post-service asbestos exposure.  

If the RO determines that the veteran was exposed to asbestos 
in service, the Board finds that a medical opinion as to 
whether the veteran's current lung disorders are due to or 
the result of asbestos exposure in service is needed.  The 
VA's duty to assist includes providing a complete and 
thorough medical examination of the claimed disability that 
takes into account the records of the veteran's prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The duty to assist also includes providing 
an examination by a specialist when deemed appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Consequently, 
further clinical development is needed.  

As discussed above, the veteran met the initial burden of 
presenting evidence of a well-grounded claim for entitlement 
to service connection for chronic obstructive pulmonary 
disease with emphysema based upon inservice use of tobacco 
products and/or secondary to nicotine dependence acquired in 
service.  Thus, the VA has a duty to assist the veteran 
further in the development of this claim.  38 U.S.C.A. § 
5107(a).  The medical evidence of record indicates that the 
veteran has mild chronic obstructive pulmonary disease with 
emphysema which is consistent with chronic cigarette smoking.  
The veteran stated that he began smoking in service and he 
became addicted to tobacco in service. 

The veteran's service medical records are devoid of any 
reference to use of tobacco products or nicotine dependence.  
There is no evidence of a diagnosis of nicotine dependence 
after the veteran left service in 1968.  The Board notes, 
however, that an April 1989 treatment record reflects a 
diagnosis of "tobacco abuse."  The Board is unable to 
discern from the present record whether the veteran, does in 
fact, have nicotine dependence.  A determination as to 
whether the veteran is nicotine dependent is a medical 
determination.  Consequently, the Board finds that additional 
clinical development is needed.  The Board also finds that a 
medical opinion as to whether the veteran's chronic 
obstructive pulmonary disease is due to the veteran's tobacco 
use in service, whether the veteran acquired an addiction to 
nicotine while in military service, and if so, whether there 
is a proximal causal relationship between the chronic 
obstructive pulmonary disease with emphysema and his nicotine 
dependence is needed as well.    

Accordingly, this case is returned to the RO for the 
following: 

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for nicotine dependence and for lung 
disorders including pleural plaques, 
chronic obstructive pulmonary disease, 
and emphysema since 1968.  Any medical 
care provider(s) so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  The RO should develop the claim for 
service connection for a lung disorder 
due to asbestos pursuant to the 
guidelines set forth in M21-1, part VI, 
para. 7.21.  The RO should obtain copies 
of the veteran's service personnel 
records which document his military 
occupational specialty and duty 
assignments and determine whether the 
service records demonstrate evidence of 
asbestos exposure during service.  The RO 
should request the veteran to provide a 
documented history of the extent that he 
was exposed to asbestos prior to entering 
service, while in service, and after 
service.  The veteran should be requested 
to identify and/or submit any medical or 
other credible evidence which shows that 
he was exposed to asbestos prior to 
service, while in service and after 
service, including post-service 
employment records.  After obtaining 
releases from the veteran, where 
necessary, any pertinent medical evidence 
should be obtained.  Any available 
records should be associated with the 
claims folder. 

3.  The RO should develop the claim for 
service connection for chronic 
obstructive pulmonary disease with 
emphysema based upon inservice use of 
tobacco products and/or secondary to 
nicotine dependence acquired in service 
pursuant to the guidelines set forth in 
VAOPGCPREC 2-93, VBA Letter dated January 
28, 1997, and VAOPGCPREC 19-97.  The RO 
should request the veteran to provide a 
documented history of the extent that he 
may have used tobacco based products 
prior to entering service, while in 
service, and after service.  The veteran 
should be requested to identify and/or 
submit any medical or other evidence 
which shows that he acquired a dependence 
to nicotine and tobacco based products 
while in service, and/or that the 
dependence was the proximate cause of his 
current pulmonary disability.  After 
obtaining releases from the veteran, 
where necessary, any pertinent medical 
evidence should be obtained.  Any 
available records should be associated 
with the claims folder. 

4.  The RO should schedule the veteran 
for a VA examination by a board-certified 
pulmonary specialist, if available, to 
determine the nature and etiology of the 
pleural plaques, chronic obstructive 
pulmonary disease, emphysema, and any 
other lung disability found to be 
present.  The examiner should review the 
claims folder and provide an opinion as 
to the following questions:  

(a).  Whether it is at least as likely as 
not that the veteran's exposure to 
asbestos in service caused the pleural 
plaques or other lung disorder; 

(b).  Whether it is at least as likely as 
not that the veteran's exposure to 
asbestos after service caused the pleural 
plaques or other lung disorder; 

(c).  Whether it is at least as likely as 
not that the veteran's use of tobacco 
based products while in service resulted 
in chronic obstructive pulmonary disease 
with emphysema; 

(d).  Whether the veteran is nicotine 
dependent and if so, whether he acquired 
an addiction to nicotine while in 
service; 

(e).  If the veteran is nicotine 
dependent, whether it is at least as 
likely as not that there is a proximal 
causal relationship between the chronic 
obstructive pulmonary disease with 
emphysema and his dependence on nicotine; 
and

(f).  Whether it is at least as likely as 
not that the veteran's lung disorders, 
including pleural plaques and chronic 
obstructive pulmonary disease with 
emphysema, are due to asbestos exposure 
in service in conjunction with tobacco 
usage in service or in conjunction with 
nicotine dependence acquired in service.     

All indicated tests should be conducted.  
The rationale for any opinion expressed 
should be explained  The claims file and 
a copy of this REMAND must be made 
available to the examiner(s) prior to the 
requested examination. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue of 
entitlement to service connection for 
chronic obstructive pulmonary disease 
with emphysema due to tobacco use in 
service and/or secondary to nicotine 
dependence acquired in service.  The RO 
should review this claim in light of the 
applicable guidelines, including 
VAOPGCPREC 2-93 (January 13, 1993), VBA 
Letter dated January 28, 1997, and 
VAOPGCPREC 19-97 (May 13, 1997).  The RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
lung disorder to include pleural plaques 
due to exposure to asbestos in service.  
The RO should review this claim in light 
of the applicable guidelines, including 
VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

